MARTIN, Chief Justice.
This is an appeal from a decision of tbe Commissioner of Patents, affirming a decision, of tbe Examiner of Interferences, sustaining tbe opposition of tbe appellee to tbe application of tbe appellant for registration of tbe mark “Hofood” for various specified food products.
This appeal was beard and considered together with that of tbe same parties in patent appeal No. 1804, 11 E.(2d) 575, - App. D. C. -, this day decided by this court. Consistently with tbe decision in that case, we affirm tbe decision of tbe Commissioner of Patents in this case.